DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15, 16, 18-20, 22-25, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Stucky et al. (US Patent 7409870B2, 12-08-2008), herein referred to as Stucky, in view of Stucky et al. (WO 2005094250A2, 13-10-2005).


	Regarding Claim 15, Stucky teaches A supporting means for an elevator installation comprising: at least one elongate load-bearing element (22); a casing surrounding the at least one load-bearing element (26); and a multiplicity of sensors ((34) & (36)). 
Although Stucky teaches monitoring for failure condition of a supporting means (elevator belt (Col. 1, lines 53-64)), Stucky fails to specifically teach the remaining limitations in the primary reference. However, in a secondary reference, Stucky teaches sensors ((108) & (110)) arranged on the supporting means at multiple positions that are spaced apart from one another along a direction of longitudinal extent of the supporting means (Fig. 1; Claim 7; pg. 3, lines 8-16), each of the sensors being adapted to determine at least one physical characteristic of the supporting means in a region locally adjacent to the sensor and to output a signal indicating the determined physical characteristic (pg. 3, lines 18-29), and wherein for each of the sensors the at least one physical characteristic is selected from a group comprising a local expansion of the supporting means, a local bending of the supporting means, a local acceleration of the supporting means, a force acting locally on the supporting means, a local temperature of the supporting means and an electrical conductivity through the supporting means (pg. 3, lines 18-29). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Stucky to incorporate the teachings of Stucky by including: sensors that determine physical characteristics of the supporting means of an elevator in order to monitor the health of the support structure regularly to detect when the structure needs to be replaced.

	Regarding Claim 16, Stucky teaches the supporting means according to Claim 15 wherein the sensors transmit the signal determined physical characteristic to at least one of a remote control system 
	
	Regarding Claim 18, Stucky further teaches The supporting means according to Claim 15 wherein at least one of the sensors is connected to the at least one load-bearing element for transmitting the signal through the at least one load-bearing element (Fig. 1; Claim 11 (primary)).
	Regarding Claim 19, Stucky further teaches the supporting means according to Claim 15 wherein at least part of one of the sensors penetrates the casing and is in contact with the at least one load- bearing element (Fig. 1; Col. 2, lines 36-57 (primary)).
	Regarding Claim 20, Stucky further teaches, The supporting means according to Claim 15 wherein at least one of the sensors is integrated in the casing (Fig. 1; Col. 1, lines 65-67 and Col. 2, lines 1-4 (Primary)). 
	
Regarding Claim 22, Stucky further teaches the supporting means according to Claim 15 wherein at least one of the sensors is adapted to determine the at least one physical characteristic and transmit the signal without a separate energy supply (Fig. 1, Col. 2 Lines 8-17 (primary); Examiner’s Note: According to the specification, applicant states that it is understood that in this case to mean an energy source, such as a specifically associated battery. Nowhere is it disclosed in any of the references used that a battery is used as a power/separate energy source and there will not be interpreted as such).
	Regarding Claim 23, Stucky further teaches The supporting means according to Claim 15 wherein at least one of the sensors is connected to the at least one load-bearing element to supply the at least one sensor with electrical energy via an electric current flow through the at least one load-bearing element (Fig. 1; Col. 3, lines 45-55; Col. 2, lines 58-66 (primary)).

	Regarding Claim 25, the combination of references teach all of the limitations of Claim 15. Stucky further teaches The supporting means according to Claim 15 including multiple load- bearing elements that extend in parallel with one another and the sensors are adapted to determine the at least one physical characteristic in at least one of the load-bearing elements in a region locally adjacent to respective ones of the sensors (Fig. 1; pg. 3, lines 8-16; pg. 5, lines 9-14 (secondary)).
Regarding Claim 27, Stucky further teaches The elevator system according to Claim 26 including an external monitoring apparatus for receiving the signal that indicates the determined physical characteristic from each of the sensors arranged on the supporting means and for determining information regarding a state of the supporting means by processing received signals (Fig. 1, 2; pg. 3, lines 23-29 (secondary)).
 Regarding Claim 28, the combination of the above references teach all of the limitations of Claim 15. Stucky further teaches a method for monitoring a state of the supporting means (Abstract (Secondary)) according to Claim 15, the method comprising the steps of: selecting the at least one physical characteristic from the group comprising the local expansion of the supporting means, the local bending of the supporting means, the local acceleration of the supporting means, the force acting locally on the supporting means, the local temperature of the supporting means and the electrical conductivity through the supporting means (pg. 3, lines 8-22 (Secondary)); receiving the signals indicating the determined physical characteristic of the supporting means from the sensors arranged on the .
	
Claims 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stucky and Stucky in view of Lehtinen et al. (US20150362450A1, 17-12-2015), herein referred to as Lehtinen.

Regarding Claim 21 the combination of the above references teach all of the limitations of Claim 15. Stucky fail to teach the supporting means according to Claim 15 wherein at least one of the sensors is formed as a miniaturized component based on a semiconductor. However, in a related field, Lehtinen teaches a monitoring device controlled by a DAC using a MOS-transistor to control voltage output from the DAC (Para [0054-0055]). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Stucky to incorporate the teachings of Lehtinen by including: form sensors as a miniaturized component based on a semiconductor in order to make monitoring for physical characteristics a more compact and efficient method.

Regarding Claim 26, the combination of the above references teach all of the limitations of Claim 15. Stucky further teaches an elevator car ((102) (Secondary)), a supporting means ((104) (Secondary)), and a drive ((106), pg. 3, lines 1-7). Although Stuck discloses a pulley configuration known in the art appropriate for elevator systems, but doesn’t specifically mention a drive. However, in a related field, Lehtinen teaches a drive machine to drive the elevator car under control of an elevator control system. Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Stucky to incorporate the teachings of .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stucky and Stucky in view of Verdino (20150078417A1, 19-03-2015).

	Regarding Claim 17 the combination of the above references teach all of the limitations of Claim 16. Stucky fails to specifically teach wherein at least one of the sensors transmits the signal wirelessly. However, in a related field, Verdino teaches a wireless temperature sensor that senses temperature and wirelessly transmits this data to a central processor (Abstract; [0011]). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Stucky to incorporate the teachings of Verdino by including: the capability to transmit sensor data wirelessly in order to, with respect speed, access, availability, cost and distance, increase efficiency in obtaining data.
	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J SINGLETARY/Examiner, Art Unit 2863            

/NATALIE HULS/Primary Examiner, Art Unit 2863